Citation Nr: 1420136	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that was caused by exposure to acoustic trauma during active service.  

2.  The Veteran has tinnitus that was caused by exposure to acoustic trauma during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Veteran's February 2009 notice of disagreement and his February 2010 substantive appeal, he asserted that his hearing loss and tinnitus are directly related to military noise trauma.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Associated with the claims file are audiometric test results from Gibson's Hearing Technologies documenting puretone thresholds in decibels (dB) at the frequencies, in Hertz (Hz), specified by 38 C.F.R. § 3.385.  That is the regulation that defines a hearing loss disability for VA purposes.  For the frequencies of 500, 1000, 2000, 3000, and 4000 Hz, the Veteran's right ear thresholds were 40, 35, 25, 30, and 40 dB, respectively.  For those same frequencies, the Veteran's left ear thresholds were 45, 35, 30, 35, and 55 dB, respectively.  Although the speech recognition findings do not indicate that the Maryland CNC test was used, the puretone threshold testing is sufficient for a finding that a hearing loss disability was present in both ears under 38 C.F.R. § 3.385.  

In a letter sent to the Veteran on July 16, 2008, D. Gibson, who is listed as NBC-HIS and the president of the company stated as follows:

I have reviewed your history.  You have a bilateral hearing loss and tinnitus, which is consistent with acoustical trauma.  In my opinion these conditions are more likely than not the result of unprotected noise exposure from your military duties in the Army from 1973-1973 working Combat Support, specialty tow missiles.  You claim there is no other significant noise exposure in your history.  

VA conducted an audiology examination in November 2008.   The examiner indicated review of the claims file and noted the significant audiometric findings at that time.  As to pertinent service history she indicated that he was a non-combat Veteran with service in Germany as combat support with ear protection.  She also listed sources of his noise exposure during service.  She noted that he denied civilian or leisure noise exposure and that he had been a hospital worker.  She noted that he reported hearing loss and periodic tinnitus.  

She indicated that the Veteran had a history of recurrent tinnitus.  She stated that the Veteran reported a high pitched whistle steady tone that lasts a minute or two a couple times a week.  She commented that this is a non-pathological finding.  Audiology testing was conducted.  At 500, 1000, 2000, 3000, and 4000 Hz, the Veteran's right ear thresholds were 25, 20, 20, 20, and 25 dB, respectively.  For those same frequencies, the Veteran's left ear thresholds were 25, 20, 20, 25, and 40 dB, respectively

The examiner opined that his hearing loss and tinnitus were not caused by service.  Her rationale was that at separation from service his hearing was normal and that "tinnitus is a non-pathological finding by the report."  

The Board has considered the data and opinions from the VA examination and from Gibson Hearing Technologies.  After weighing this evidence, the Board finds that a hearing loss disability under 38 C.F.R. § 3.385 has been shown for both ears by the private results and that evidence is sufficient for a finding that he has the claimed disability as to both ears.  The evidence is in equipoise as to whether the Veteran has tinnitus, so the Board must find that he does have tinnitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The Board accepts the Veteran's report of exposure to acoustic trauma during service as credible and sufficient to establish the in-service element as to both claims.  As to the nexus element, the private opinion and the VA opinion are in equipoise, particularly when taking into consideration 38 C.F.R. § 3.309(d) which specifically provides for establishment of service connection even if the condition is first diagnosed after active service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that his appeal must be granted as to service connection for bilateral hearing loss and tinnitus.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


